                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  ANTONIO FONTAINE,                                )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )         No. 3:19-CV-00338-JRG-HBG
                                                   )
  CHASE JOHNSON and CHRIS                          )
  HACKER,                                          )
                                                   )
                Defendants.                        )

                                   MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. Before the Court

 is Defendants’ motion to dismiss this action for failure to prosecute [Doc. 46]. Plaintiff has failed

 to respond to the motion, and the deadline to do so has passed. See E.D. Tenn. L.R. 7.1.

 I.     PROCEDURAL HISTORY

        On January 12, 2021, this Court entered an order granting, inter alia, Defendants’ motion

 to compel discovery from Plaintiff [Doc. 43]. As part of the order, the Court required Plaintiff to

 respond to Defendants’ tendered written discovery by February 2, 2021, and to sit for his

 deposition by February 5, 2021 [Id.]. The Court warned Plaintiff that failure to comply with the

 order would result in the dismissal of this action upon Defendants’ motion [Id.].

        On January 22, 2021, Defendants sent Plaintiff a Notice of Deposition for February 5,

 2021, by mailing the deposition notice to Plaintiff’s address on file with the Court [Doc. 46-1].

 However, Plaintiff did not appear for his scheduled deposition and did not contact Defendants’

 counsel to reschedule it [Doc. 46 at 2]. Plaintiff also failed to tender responses to Defendants’

 written discovery [Id.]. On February 19, 2021, Defendants filed the instant motion to dismiss [Id.].




Case 3:19-cv-00338-JRG-HBG Document 47 Filed 03/16/21 Page 1 of 3 PageID #: 260
 II.       DISCUSSION

           Rule 41(b) of the Federal Rules of Civil Procedure provides that dismissal is an appropriate

 sanction for failure to comply with a Court order. See Fed. R. Civ. P. 41(b). Under Rule 41(b),

 the Court considers four factors when considering dismissal:

            (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
           the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
           dismissed party was warned that failure to cooperate could lead to dismissal; and
           (4) whether less drastic sanctions were imposed or considered before dismissal was
           ordered.

 Hartsfield v. United Parcel Serv., Inc., No. 4:18-cv-69, 2020 WL 1539337, at *2 (E.D. Tenn. Mar.

 2, 2020) (quoting Mager v. Wisconsin Central Ltd., 924 F.3d 831, 837 (6th Cir. 2019)).

           The Court finds that Plaintiff’s failure to respond to or comply with the Court’s previous

 order is due to Plaintiff’s willfulness and/or fault. Specifically, Plaintiff willfully disobeyed the

 Federal Rules of Civil Procedure and this Court’s orders by failing to provide answers to

 Defendants’ written discovery and by failing to appear for at least two noticed depositions.

 Plaintiff’s failure has prejudiced Defendants, who have spent significant time and resources

 attempting to conduct discovery with an uncooperative Plaintiff. Additionally, Plaintiff was

 explicitly warned that failure to cooperate with discovery and/or attend his deposition would result

 in the dismissal of this case [Doc. 43]. Finally, no lesser sanction is appropriate, as Plaintiff has

 disregarded the Court’s warnings and has refused to provide Defendants with discovery.

 Accordingly, on balance, the Court finds that these factors weigh in favor of dismissal of this

 action.

 III.      CONCLUSION

           For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

 of dismissal of this action. Therefore, Defendants’ motion [Doc. 46] will be GRANTED, and this



                                                      2
Case 3:19-cv-00338-JRG-HBG Document 47 Filed 03/16/21 Page 2 of 3 PageID #: 261
 action will be DISMISSED WITH PREJUDICE. The Court CERTIFIES that any appeal from

 this order would not be taken in good faith.

        AN APPROPRIATE ORDER WILL ENTER.

        ENTER:


                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE




                                                3
Case 3:19-cv-00338-JRG-HBG Document 47 Filed 03/16/21 Page 3 of 3 PageID #: 262
